PER CURIAM.
The order under review is reversed upon a holding that: (a) the said order, in effect, modifies a final order of distribution in a probate proceeding, (b) the said order was entered in response to a petition for reimbursement of funeral expenses filed by the personal representative of the estate herein, which petition was untimely as a motion for rehearing under Fla.R.P. & G.P. 5.020(d) and was not a motion to vacate under Fla.R.Civ.P. 1.540(b) as the civil rules of procedure were never invoked in this case, see Fla.R.P. & G.P. 5.025(b); and (c) the trial court, accordingly, had no authority to enter said order. Shelby Mutual Insurance Co. of Shelby, Ohio v. Pearson, 236 So.2d 1 (Fla.1970); Kippy Corp. v. Colburn, 177 So.2d 193 (Fla. 1965); Fidelity & Casualty Co. of New York v. Palomino, 394 So.2d 448 (Fla. 3d DCA), pet. for review denied, 402 So.2d 609 (Fla. 1981); Al Springer Roofing Co. v. Flagler Federal Savings & Loan Ass’n of Miami, 357 So.2d 478, 479 (Fla. 3d DCA 1978).
Reversed and remanded with directions to vacate the order under review.